Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151292                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  LAKELAND HOSPITALS AT NILES                                                                                        Justices
  AND ST. JOSEPH, INC.,
             Plaintiff-Appellee,
  v                                                                SC: 151292
                                                                   COA: 318440
                                                                   Berrien CC: 12-000067-NF
  AUTO-OWNERS INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  HOME-OWNERS INSURANCE
  COMPANY
          Defendant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2015
           a1118
                                                                              Clerk